DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

Claim limitations
means for determining the angular position of the engine, this angular position being defined as being the angular position of the crankshaft (4) of the engine; (claim 1)
means for predicting, at a first angular position of the engine, the engine speed for a future second angular position of the engine (claim 1)
prediction means to obtain a first prediction of the engine speed at the next top dead center (claim 1)
have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder
means for; (claim 1)
means for (claim 1)
prediction means (claim 1)
Coupled with functional language
determining the angular position of the engine, this angular position being defined as being the angular position of the crankshaft (4) of the engine; (claim 1)
predicting, at a first angular position of the engine, the engine speed for a future second angular position of the engine (claim 1)
to obtain a first prediction of the engine speed at the next top dead center (claim 1)
without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
sensor 7 figure 1 to determine angular position of engine (paragraph 28)
paragraph 30 of specification and FR2995939 ECU with algorithm to perform function
paragraph 30 of specification and FR2995939 ECU with algorithm to perform function
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Drawings
The drawings are objected to because there are not appropriate text descriptions in figure 3 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Verdier et al (US Patent No. 9,988,040) in view of Marconato (US PG Pub No. 2015/0260748).
Regarding claim 1, Verdier teaches An engine control method for protecting an internal combustion engine during reverse rotation, the internal combustion engine comprising: 
means for determining the angular position of the engine, this angular position being defined as being the angular position of the crankshaft of the engine; (column 3 line 60-67 toothed sensor and column 3 line 55-60 see figure 2 crank angle detector)
means for predicting, at a first angular position of the engine, the engine speed for a future second angular position of the engine; (column 3 line 55-60 and US PG Pub No. 2015/0260748 AAPA see paragraph 30 of applicant’s specification)
 the method comprises, for each cylinder of the
when the engine reaches a first measurement predetermined angular position, activating the prediction means to obtain a first prediction of the engine speed at the next top dead center; (US PG Pub No. 2015/0200748 AAPA for prediction C1 curve figure 2 column 3 line 55-60 calculation of predicted instantaneous speed for next TDC V1 figure 2)
when the first prediction of the engine speed is above a predetermined upper threshold (Nmin1 column 4 line 40-45), executing the next combustion for this cylinder of the engine, (V1 figure 2 column 3 line 30-35 no intervention)
and when the first prediction of the engine speed is below a predetermined lower threshold, (Nmin2 figure 2 V3 figure 2 column 5 line 10-20 aux motor increase speed and next combustion and implied that next ICE wont actuate)
when the first prediction of the engine speed is between the predetermined lower threshold  and the predetermined upper threshold, and the engine reaches a second measurement predetermined angular position which is subsequent to the first measurement predetermined angular position, activating the prediction means (US PG Pub No. 2015/0260748 AAPA abstract) again in order to obtain a second prediction of the engine speed at said next top dead center (V2 figure 2 column 4 line 45-55 time t2 predicted instantaneous speed V2 is calculated).
Verdier does not explicitly teach however Marconato teaches when the first prediction of the engine speed is below a predetermined lower threshold, inhibiting the next combustion for this cylinder of the engine (paragraph 91 inhibit injection)
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Verdier based on the teachings of Morconato to teach when the first prediction of the engine speed is below a predetermined lower threshold, inhibiting the next combustion for this cylinder of the engine. The motivation would be to prevent inverse rotation (Morconato paragraph 91).
Regarding claim 2, Verdier teaches when a prediction of the engine speed is between the predetermined lower threshold (S1) and the predetermined upper threshold (S2), and the engine reaches a measurement predetermined angular position which is subsequent to the second measurement predetermined angular position (P2), activating the prediction means in order to obtain an additional prediction of the engine speed at said next top dead center (V2 figure 2 column 4 line 45-55 when vehicle enters into the region again on a different drive cycle).
Regarding claim 3, Verdier teaches wherein the predetermined level threshold (S1) has a value comprised between 150 and 250 rpm (P7 is 100 RPM column 5 line 1-15 so lower threshold is in range figure 2).
Regarding claim 4, Verdier teaches wherein the predetermined upper threshold (S2) has a value comprised between 350 and 450 rpm (P6 is 400 RPM column 4 line 45-55 so upper threshold is in range).
Regarding claim 5, Verdier does not explicitly teach however Morconato teaches wherein the first measurement predetermined angular position (P1) has a value comprised between 18 and 30 degrees before top dead center (paragraph 90).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Verdier based on the teachings of Morconato to teach wherein the first measurement predetermined angular position (P1) has a value comprised between 18 and 30 degrees before top dead center. The motivation would be to ensure proper techniques so reverse rotation does not occur.
Regarding claim 6, Verdier does not explicitly teach however Morconato teaches wherein the second measurement predetermined angular position (P2) has a value comprised between 12 and 24 degrees before top dead center (paragraph 90).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Verdier based on the teachings of Morconato to teach wherein the second measurement predetermined angular position has a value comprised between 120 and 240 before top dead center. The motivation would be to ensure proper techniques so reverse rotation does not occur.
Regarding claim 7, Verdier further teaches wherein the internal combustion engine comprises a flywheel (5) equipped with a circumferential toothset (6), and the means for determining the angular position of the engine comprise a sensor (7) facing the circumferential toothset (6), in which method a step of detecting the first measurement predetermined angular position (P1) is performed by detecting a first predetermined tooth of the flywheel (5) (column 3 line 60-65 well known to have these component to measure angular position of engine).
Regarding claim 8, Verdier further teaches wherein the second measurement predetermined angular position (P2) corresponds to an angular position in which the sensor (7) detects a second predetermined tooth of the flywheel (5), this second predetermined tooth immediately following the first predetermined tooth (column 3 line 60-65 well known to have these component to measure angular position of engine).
Regarding claim 9, Verdier does not explicitly teach however Marconato teaches wherein the operation of inhibiting the next combustion for this cylinder of the engine consists in inhibiting the next injection of fuel and/or the next ignition operation for this cylinder of the engine (paragraph 91 see claim 1 inhibit injection).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Verdier based on the teachigns of Marconato to teach wherein the operation of inhibiting the next combustion for this cylinder of the engine consists in inhibiting the next injection of fuel and/or the next ignition operation for this cylinder of the engine. The motivation would be to ensure proper techniques so reverse rotation does not occur.
Regarding claim 10, Verdier does not explicitly teach however Marconato teaches wherein the activation of the prediction means in order to obtain a first prediction of the engine speed at the next top dead center, and the further activation 42019P00680WOUSPatent of the prediction means to obtain a second prediction of the engine speed at said next top dead center, comprise: 
initializing an angular-position variable for triggering prediction at the first measurement predetermined angular position; and 
if a prediction of the engine speed is comprised between the predetermined lower threshold  and the predetermined upper threshold updating the angular-position variable for triggering prediction to a value corresponding to an angular position subsequent to the first measurement predetermined angular position (paragraph 86 figure 3)
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Verdier based on the teachings of Marconato to teach wherein the activation of the prediction means in order to obtain a first prediction of the engine speed at the next top dead center, and the further activation 42019P00680WOUSPatent of the prediction means to obtain a second prediction of the engine speed at said next top dead center, comprise: initializing an angular-position variable for triggering prediction at the first measurement predetermined angular position; and if a prediction of the engine speed is comprised between the predetermined lower threshold  and the predetermined upper threshold updating the angular-position variable for triggering prediction to a value corresponding to an angular position subsequent to the first measurement predetermined angular position. The motivation would be to ensure proper techniques so reverse rotation does not occur.
Regarding claim 11, Verdier does not explicitly teach however Marconato teaches making a prediction of the engine speed at said next top dead center when the angular position of the engine corresponds to the angular-position variable for triggering prediction (paragraph 86 figure 3).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Verdier based on the teachings of Marconato to teach making a prediction of the engine speed at said next top dead center when the angular position of the engine corresponds to the angular-position variable for triggering prediction. The motivation would be to ensure proper techniques so reverse rotation does not occur.
Regarding claim 12, Verdier teaches An engine control unit connected to a sensor for determining an angular position of an engine and comprising means for inhibiting or executing combustion in a cylinder of the engine by exercising control over an injection of fuel and/or ignition by a spark plug, comprising means for implementing each of the steps of a method as claimed in claim 1 (column 3 line 45-50 ECU)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE C JIN/Primary Examiner, Art Unit 3747